DETAILED ACTION

Drawings
The drawings filed 12-9-21 (Figs 5A, 5B, 6) have been accepted by the examiner. The drawings filed 10-13-20 (Figs 1, 2, 3A, 3B, 4, 7, 8) have been accepted by the examiner.

Claim Objections
Claim 5 is objected to because of the following informality: “14” (Ln12) should be deleted. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7-8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 

Claims 7 and 8 introduce a press mold as the cutting and sealing unit – which is a different embodiment from the cutting and sealing unit in claim 5 where that embodiment in claim 5 is a roller cutting and sealing unit. Claims 7 and 8 do not further limit the apparatus recited in claim 5. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 9 and 10 are indefinite in that these claims depend from a cancelled claim. Also, the following lack antecedent basis:
	claim 9:	the knives (Lns 1 and 5),
			the melt-blown fiber web (Ln 2), and
			the sealing portions (Ln 4), and
	claim 10:	the knives (Lns 1 and 2),
			the cutting portions (Ln 3), and
			the sealing portions (Ln 3).
Claim 7, the antecedent of “the cutting and sealing unit” (Lns 1 and 3) is not clearly defined given that such a unit is already recited in claim 5 – yet that of claim 7 is for a different type of cutting and sealing unit.

Claim 7 is indefinite in that it is not clear if “the knives” (Lns 3 and 4) refers to the knives of claim 5 or those of claim 7 recited at line 2.

Claim 8, the antecedent of “the cutting and sealing unit” (Lns 1 and 3) is not clearly defined given that such a unit is already recited in claim 5 – yet that of claim 8 is for a different type of cutting and sealing unit.

Claim 8 is indefinite in that it is not clear if “the knives” (Lns 3 and 4) refers to the knives of claim 5 or those of claim 8 recited at line 2.

Claim Rejections - 35 USC § 102
Claims 5, 7, and 10 are rejected under pre-AIA  35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Nakanishi.
Claim 5, Nakanishi teaches an apparatus (Fig 6) for manufacturing web 4 (or 6b), the apparatus comprising: 
●unwinder (i.e. roll) that unwinds a predetermined amount of wound web 4 (col 10, Lns 31-32; col 41, Lns 15-21);
●transfer unit (including roller 15, 20a, 20b) that transfers web 4 unwound by the unwinder (col 10, Lns 51-54; col 12, Lns 1-12);
●cutting and sealing unit 16 that cuts and fuses a surface of transferred web 4 in predetermined patterns (col 10, Ln 61 to col 11, Ln 35); and
●winding roll that winds web 4 (col 24, Lns 30-50).  
With respect to claimed transfer unit, the instant specification indicates a structure for the transfer unit to transfer the web. Nakanishi teaches a structure also which performs the same function; thus, Nakanishi is considered to teach this limitation of the claim. Since Nakanishi teaches the same apparatus as claimed, the limitation of “with improved concentration force and elasticity” are considered to be met by Nakanishi as Nakanishi teaches these benefits provided by the apparatus to the same degree that the claimed apparatus provides. Use of “melt-blown fiber” and “thermoplastic resin” both refer to a material operated upon by the claimed apparatus and do not provide a structural limitation to the claimed apparatus. Cutting and sealing unit 16 comprises a rolling roll having an outer circumferential surface, a plurality of knives 18 having a predetermined shape that are arranged at predetermined intervals on the outer circumferential surface of cutting and sealing unit 16 and a heater mounted in the rolling roll (i.e. the “built-in electric heater”) heating heat transfer body 19 and knives 18 (…heat transfer body 19 is made of the same material as knives 18 [col 10, last ¶] such that both are heated by the built-in electric heater; heat transfer body 19 and knives 18 form a plurality of single units of cutting and sealing unit 16 – see Figure 6 of Nakanishi below [emphasis added]…):

    PNG
    media_image1.png
    600
    1054
    media_image1.png
    Greyscale

-- wherein rotation of knives 18 pressurizes the surface of web 4 at predetermined intervals thereby cutting and sealing web 4 using the single units shown above in Figure 6 of Nakanishi (emphasis added; col 10, Ln 56 to col 11, Ln 35). Use of “melt-blown fiber” refers to a material operated upon by the claimed apparatus and does not provide a structural limitation to the claimed apparatus. In Nakanishi, when knives 18 form cutting portions (that following with web 6b) and sealing portions (that follow with web 4) on web 4, the sealing portions are completely cut and sealed by a shearing force of knives 18 where “completely” refers to the depth of the cut shown in Figure 6 for example (col 10, Ln 31 to col 11, Ln 35).

Claim 7, Nakanishi teaches apparatus of claim 5, wherein the cutting and sealing unit comprises press mold 21 that has knives 18 having a predetermined shape arranged at predetermined intervals on a bottom surface of the cutting and sealing unit, knives 18 being vertically movable, wherein vertical movement of knives 18 pressurizes the surface of web 4 at predetermined intervals thereby cutting and sealing web 4 (col 13, Lns 5-56). Use of “melt-blown fiber” refers to a material operated upon by the claimed apparatus and does not provide a structural limitation to the claimed apparatus.

Claim 10, knives 18 cut across the web 4 thus having a straight-line shape such that each of the cutting sealing portions is formed from a straight line shape. Note that claim 10, for purposes of examination, is considered to depend from claim 5. The other shapes recited in claim 10, though not required by the claim because such is written in the alternative, are conventional and well-known in the art.

Claim Rejections - 35 USC § 103
Claims 8-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nakanishi.

Claim 8, Nakanishi teaches the apparatus of claim 5, wherein the cutting and sealing unit comprises press mold 21 that has knives 18 having a predetermined shape arranged at predetermined intervals on a bottom surface of the cutting and sealing unit and plate 22 as a support plate, knives 18 being vertically movable, wherein vertical movement of knives 18 pressurizes the surface 3Application No. Not Yet AssignedDocket No.: 048268-759D02USFirst Preliminary Amendmentof web 4 at predetermined intervals using the plate thereby cutting and sealing web 4 (col 13, Lns 5-56). Use of “melt-blown fiber” refers to a material operated upon by the claimed apparatus and does not provide a structural limitation to the claimed apparatus.

Claim 8, Nakanishi does not specifically recite that plate 22 is steel. However, steel is a well-known and conventional material for press molds and it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided for such is Nakanishi.

Claim 9, the above discussion of Nakanishi applies herein. Note that claim 9, for purposes of examination, is considered to depend from claim 5. Nakanishi teaches the apparatus of claim 6, wherein, when knives 18 form cutting portions (that following with web 6b) and sealing portions (that follow with web 4) on web 4 (col 10, Ln 31 to col 11, Ln 35). Use of “melt-blown fiber” refers to a material operated upon by the claimed apparatus and does not provide a structural limitation to the claimed apparatus.

Claim 9, Nakanishi does not teach the cut to have a minimum thickness (i.e. depth of cut) of 0.16 to 2 mm. However, the depth of the cut is determined by the size of knives 18 and the desired size of the finished product such that one skill in the art would have found it obvious at the time the invention was made to have optimized the depth of the cut of knives 18 to achieve an optimal sized finished product.
Response to Amendment
The amendments and comments filed 12-9-21 have been entered and fully considered. The cutting and sealing unit of claim 1 has been removed from being examined under 35 USC 112, 6th paragraph, due to the structural limitations added to claim 1 with respect to the cutting and sealing unit. With respect to the limitation added to claim 1 of a heater mounted in the rolling roll so as to heat the knives for cutting and sealing – Nakanishi teaches that the rolling roller includes a built-in electric heater heating transfer body 19 and knives 18 (…heat transfer body 19 is made of the same material as knives 18 [col 10, last ¶] such that both are heated by the built-in electric heater; heat transfer body 19 and knives 18 form a plurality of single units of cutting and sealing unit 16 – see Figure 6 of Nakanishi below [emphasis added]…):

    PNG
    media_image1.png
    600
    1054
    media_image1.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA GRAY whose telephone number is (571) 272-5778. The examiner can normally be reached Monday - Friday, 9 AM to 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phil Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LINDA L GRAY/Primary Examiner, Art Unit 1745